Interim Decision 401896

MATT=

In

or

SLOAN

Deportation Proceedings
A-10398612

Decided by Board August 18,1966 and December 21 3 1966
Decided by Attorney Genera August SO, 1968
Conviction under 18 U.S.C. 1071 of knowingly harboring and concealing a
person for whose arrest a warrant has been issued is conviction of a crime
involving moral turpitude.
CHARGE:
Order: Act of 1959—Section 241(a) (4) Es U.S.C. 1251(a) (4)]—Convicted
of a crime committed within five years after entry
and sentenced to a year or more (18 U.S.C. 4, 371,
1071).
ON Blows OF RESPONDENT:
Ben C. Shapero, Esquire
2902 Cadillac Tower
Detroit, Michigan 48228

ON BENALV or SERVICE:
L. Paul Winings
General Counsel

BEFORE THE BOARD

• (August 18, 1966 ) "
This is an appeal from the order of the special inquiry officer orderrespondent deported on the charge stated in the caption.
Respondent, a 46-year-old twice divorced female, a native and citizen
of Canada, was admitted to the United States for permanent residence on December 5, 1955. After an interval of commuter status she
took up residence in the United States (January 31, 1959) . The Service
charges she is deportable because she was convicted on April 23, 1965
in the United States District Court at Detroit, Michigan for offenses
arising out of incidents which began about September 1, 1960 and
continued to March 1961. Respondent received a suspended sentence
to imprisonment for two years. Counsel contends the crimes do not
involve moral turpitude.
The facts revealed by the indictment are that Thomas Viola, coning

victed for murder in the State of Ohio, started serving a sentence of

840

Interim Decision #1896
life imprisonment in 1946. As part of a conspiracy,. he escaped from
custody in 1960. Other members of the conspiracy rented an apartment
for him. Subsequently, the respondent rented an apartment for him
and lived with him. All the conspirators harbored and concealed

Viola.
Respondent was convicted on four counts. Count one charged her
with violating 18 U.S.C. 871 which makes it a crime for persons to conspire "either to commit any offense against the United States, or to

defraud the United States." The count charged there was a conspiracy
"to commit offenses against the United States, that is, violations of
Title 18, United States Code; sections 1073, 4 and 1071." (Respondent
was not convicted under section 1073 ; she was convicted under sections
371,4 and 1071 (two counts).)
A conviction for conspiracy to commit an offense does not involve
moral turpitude unless the substantive crime involves moral turpitude
(Matter of E—, L & N. Dec. 421, 422; Matter of P—, 5.1. & N. Dec.
582; and Maitor of S

—

, 2 I. & N. Dee: 225). We do not believe that

moral turpitude is involved in the substantive violations here (18
U.S.C. 4 and 18 U.S.C. 1071 ) .
Count thitee and count four charged harboring of Viola for a different period of tithe. Section 1071 of Title 18, United States 'Code,
inakeS it a crime knowingly to hdrbor or conceal a person• for whose
arrest a warrant has been issued. It carries with it a fine of 'not more
than $1,600 or imprisonment of not more than one year. We do not
believe this crime involves moral turpitude: it does not require' force",
it does notreqUir'e an evil intent, and -it does not require the commission of an 'act that is of the vileness or depravity neededd -fOr a finding
that moral turpitude is involved. It is not even necessary that a -Conviction exist or that there be an escape from prison; it is only necessary that there be a Warritift iintAtanding. (The fact that a conviction
exists merely enhances punishment.) The 'act for which the person is
iotight or for which he was convicted is immaterial. A mother can he
convicted for harboring her son or a wife her husband under this
statute.
It is the inherent' nature of the offense under any and all circumstances and not exaggerated forms of the crime which' determine
whether a crime involves Moral turpitude (U.S. ex rel. Manzella v.
Zimmerman, 71 F. Supp. 534, E.D. Penna.). In other words, it is not
what the convicted person did but what'the law defines that determines
if moral turpitude is present. We haVe here a case of harboring. Precedents hold that more serious crimes somewhat related do not involve

moral turpitude. A court has ruled that one convicted for breaking
prison has not committed a crime involving moral turpitude (U.S. ex
841

Interim Decision #1896
rel. ManseZia v. Zimmerman, supra). In Matter of J—, 4 I. & N. Dec.
512, a conviction for attempting to escape from a Massachusetts reformatory was held not to involve moral turpitude although there was
an assault and overpowering of a guard. The statute violated did not
define escape in the terms of intent nor did it speak of force or violence. In Matter of B—, 5 L & N. Dec. 538, we held that unlawfully
aiding one to escape from jail was not a crime involving moral turpitude. Under these circumstances, we do not believe a conviction under
18 U.S.C. 1071 would be considered by society as an act of baseness
or vileness or depravity in private or social duties which man owes his
fellow man or society in general (Us. ex rel. Manzella v. Zimmerman,
supra, p. 537).
In reaching the conclusion that moral turpitude was involved, the
special inquiry officer relied upon the fact that Viola had been convicted for the crime of murder. As we have pointed out, conviction
under 18 "U.S.C. 1071 may be had whether the person harbored has
been convicted or not. It is only necessary that there be a warrant outstanding. Although punishment is enhanced if the person harbored
has been convicted, it is not necessary that the conviction be of a crime
which itself involves moral turpitude. The fact that Viola was convicted and the nature of the crime for which he was convicted is therefore immaterial in determining whether respondent's conviction for
harboring involved moral turpitude.
The conviction under 18 U.S.C. 4 (misprision of a felony) does not
involve moral turpitude. The section makes it a crime for a person who
knows of the commission of a felony to conceal the fact from a proper
authority. Violation is punishable by fine up to $500 or imprisonment

up to three years or both. Here again, neither the means by or intent
with which misprision is committed, nor the nature of the crime concealed is a factor_ If aiding a prisoner to escape who has been convicted
does not involve moral turpitude, it is difficult to see how the mere
failure to furnish information as to the escape should involve moral
turpitude.
The record fails to establish that the crimes of which the respondent was convicted involved moral turpitude. The proceedings will be
terminated.
The special inquiry officer has properly disposed of contentions of
counsel concerning the ..relation of the time of conviction and entry,
and the nature of a suspended sentence under the immigration laws.
We find it unnecessary to rule on whether respondent's adandonment
of her commuter status to .take up actual residence in the United
States in 1959 constituted an "entry" for the purposes of the im-

842

Interim Decision

#1896

migration law. For the purpose of this discussion, we have assumed
that an "entry" occurred.
ORDER: It is ordered that the proceedings be and the same are
hereby terminated.
BEFORE THE BOARD
(December 21, 1900)

The facts have been fully stated in previous orders. The question
is whether the Board erred in holding .that respondent's convictions
do not involve moral turpitude.
Thomas Viola was confined for life in a state prison after conviction for murder. Respondent and others helped him escape; then
respondent lived with him as his wife. She was convicted for harboring a person for whom a warrant of arrest had issued (18 U.S.C.

1071), and for failing to inform authorities that a convicted person
had traveled interstate to avoid confinement (18 U.S.C. 4; an active
concealment appears necessary for conviction) . The counts on which

respondent was convicted alleged that she had known Viola was
sought for fleeing to avoid imprisonment after conviction far murder.
We held that such knowledge was not material sines the laws violated did not require proof of such knowledge before a conviction
could be obtained.2 We held that moral turpitude was not involved
because the laws violated inherently required neither an evil intent
nor a depraved act for a conviction . 3 The Service, however, contends
that since respondent's knowledge that Viola was a murderer is
revealed by the record (her indictment), we must consider this fact

as material and with it as a part of our deliberations find that she
committed acts which were turpitudinous in nature. In other words,
the contention appears to be that the test as to moral turpitude is

not whether the law requires turpitudinous acts for a conviction, but
1 A. conviction for conspiracy to commit the previously mentioned offenses
(18 U.S.C. 371) need not be discussed since such a conspiracy conviction does
not involve moral turpitude unless the substantive crime does.
The fact that the person harbored had committed a felony or that he had
been convicted did affect punishment However, allegations pertinent to the
enhancement of punishment are not material in determining whether moral
turpitude is involved (U.S. ere rel. Zaffarano v. Corsi, 63 F.2d 757, 758 (2d
Cir., 1933).
3 See United States v. Oley,
21 F. Supp. 281, 282 (D.C.N.Y., 1938) ". . while
it might be regarded as inhuman and unnatural on the part of a wife to
surrender her husband to the authorities and contrary to the instincts of
human beings to do so, nevertheless wives can be convicted of illegally harboring their husbands."

22 654-69-55

Interim Decision #1896
whether the record shows that the alien committed turpitudinous
acts. We believe the Service position is erroneous and arises out of
(1) a misreading of the precedents, and (2) reliance on a variant
rule which is confined mainly to broadly worded statutes of a type
not involved here.
We shall first state the general rule for determining whether a
conviction involves moral turpitude under immigration laws.
[Moral turpitude] must be determined in the first instance from a consideration
of the crime as defined by the statute. If, as defined, it does not inherently or in its
essence involve moral turpitude, then no matter how immoral the alien may be,
or bow iniquitious his conduct may have been in the particular instance, he
cannot be deemed to have been guilty of base, vile, or depraved conduct, D.S. ex
rel. Zaffarano v. Corsi, 63 F. (2d) 757 (C.C.A. 2nd, 1933) ; U.S. en rel. Meyer v.
Day, 54 F. (2d) 330 (C.C.A. 2nd, 1931) ; U.S. ex rel. Mylius v. UAL supra (203
Fed. 152 (S.D.N.37., 1913), aff'd 210 Fed. 860 (C.C.A. 2nd, 1914)] ; 39 Op. Atty.
Gen. 215, 220 (1938) ; 37 Op. Atty. Gen. 293 (1933). It is only where the statute
includes within its scope offenses which do and some which do not involve moral
turpitude, and is so drawn that the offenses which do embody moral obloquy
are defined in divisible portions of the statute and those which do not in other
such portion, that the record of conviction, Le., the indictment (complaint or
information), plea, verdict and sentence is examined to ascertain therefrom
under which diVisible portion of the statute the conviction was bad and determine therefrom whether moral turpitude is involved. See U.S. ex ret. Guarino v.
Uhl, 107 P. (2d) 399 (C.C.A. 2nd, 1939; U.S. en rel. Zaffarano v. Corsi, supra;
U.S. ex rel. Valenti v. Karnuth, 1 Fed. Supp. 370 (N.D.N.Y., 1932).
(Matter of 5—, 2 I. & N. Dee. 353, 357 (approved by Atty. Gen. [Clark] 1945).)
• The rule set forth exists because a standard must be supplied to administrative
agencies; it eliminates the burden of going into the evidence in a case ; it eliminates the situation where a nonjudielal agency retries a Judicial matter; and It
prevents the situation occurring where two people convicted under the same
specific law are given different treatment because one indictment may contain
a fuller or different description of the same act than the other indictment ; and
makes for uniform administration of law (Matter of
6 1. & N. Dec. 444, 443).

in our opinion, the Service questioning of the general rule is due
in part to a strained interpretation of the precedents. /Ifylius,.supra,
a leading precedent for the rule that it is not what the person did
but what the law requires for conviction that determines whether
moral turpitude is present, instructs the administrative authorities
to confine themselves to the judgment of conviction and to disregard
the testimony on which the alien had been convicted. From this, the
Service concludes that while conduct revealed by twin-way cannot
be considered for the purpose of deciding whether the alien had engaged in turpitudinous acts, conduct revealed in the record of the
conviction can be. The Service conclusion is unwarranted. The question before the court was essentially whether conektet or law violated
was to be used as the -test for the turpitudinous nature of the con844

Interim Decision #1896
viction. It is in light of its conclusion that law not conduct was to
govern that its remarks must be viewed.
In Mylius the court said the law must inherently involve moral
turpitude. The Service interpretation would nullify the court's holding; for, it stands to reason that, if knowing what law has been violated, the Service cannot find moral turpitude without considering
the conduct of the alien, it is not the Zan) violated that involves moral

turpitude, but the alien's conduct.
The court in Mylius was moved to make law, not conduct controlling so that there would be equal treatment of aliens convicted under the same law. Contrary to this concept, the Service would make
deportable the alien whose indictment specifies base conduct, while
another alien whose indictment lacks detail, but who was guilty of

similar conduct and who was convicted under the same law, would
not be deportable.
Many courts have read Mylius as requiring the law to inherently
involve moral turpitude. In U.S. ear red. Toper v. Milder, 87 F. Supp.
285 (S.D.N.Y., 1949), the court listing many citations held that
when the provisions of law violated are known, and the fact of conviction has been established, it is not even necessary to have the indictment in the record since the test is whether the law inherently
involves moral turpitude.
Courts have refused to consider conduct shown by the record
when the law did not require proof of such conduct for a conviction.
In Hirsch v. Immigration and Naturalization Service, 308 F. 2d
562, 567, (9th Cir., 1962), the court disregarded allegations in an
indictment concerning the making of "false and fraudulent statements" since conviction was possible without proof of a fraudulent
act. In U.S. ex. rel. Guarino v. Uhl, 107 F.2d 399 (2d Cir., 1939), allegations in an indictment that the alien was in possession of an instrument commonly used to commit burglary and larceny were disregarded since conviction was possible without proof that it was these
crimes which the alien intended to commit. In U.S. ex rel. Valenti
v. Karnath, X. F. Supp. 370 (N.D.N.Y., 1932), allegations in an indictment as to robbery were disregarded because not required for
conviction. Administratively, the rule has been similar In Matter of
B—, 6 I. & N. Dec. 98, 106-108, allegations of the indictment as to
commission of acts of intimidation were disregarded as unnecessary
to conviction. In Matter of R—, 6 I. & N. Dec. 444, 447-454, allegations as to compelling commission of immoral acts were disregarded
because conviction did not have to be based on such acts.
Service reliance on U.S.ex rel. Zaffarano v. Corsi, 63 F.2d 757 (2d.
Cir., 1932), is misplaced. The Court remanded the ease so that the in845

Interim Decision #1896
dictraent would be considered in determining what section of the law
was involved. The finding as to moral turpitude was to be based not
on what the alien did but on what the law punished.' Many cases
cited by the Service as permitting resort to the record are in accord
with the rule that conduct shown by the record may be examined to
determine what particular section of law was violated.
U.S. ex reL Manzella v. Zimmerman, 71 F. Supp. 534 (E.D. Pa.,
involved an indictment charging the defendant with breaking

1947),

prison and escape with force and arms. The Service belief that the
court would have come to a different conclusion had the alien's conduct been spelled out in the record with greater particularity is not
justified. The indictment did show violence was used. There is no
express language to support the Service belief and such an inference
is without basis in a case in which the court pointed out that, "it is

the inherent nature of the offense under any and all circumstances
which we are considering. Aggravated forms of the crime are not
controlling. The proper test [as to the existence of moral turpitude)
is to consider whether a prison breach accomplished by the least
imaginable force involves moral turpitude" (at 537). The court merely
looked to the indictment to determine whether the alien's conviction
had been for a prison breach as well as for escape. The court then
attempted to determine whether the law inherently involved moral
turpitude and found it did not because it could be violated by acts
which did not involve moral turpitude. The court was not concerned
with the alien's conduct other than to determine what specific provision of the law the conviction was based on.
Tseung Chu v. Cornell, 247 F. 2d 929 (9th Cir., 1957),

cert. den. 855

while containing some puzzling language, hardly supports
the Service view that conduct shown by the record may be considered
even though not an essential part of the crime. Wa note the court
agreed there should be no consideration of "unnecessary adjectives
added to the indictment by a 'zealous and over careful prosecutor'."
(at 936) The fact is that moral turpitude was found because the
conduct in question (fraud) had to be established in order to obtain
a conviction (Tomlinson v. Lefleowitz, 334 F. 24 262, 266 (5th Cir.,
1964) , cert. den. 879 U.S. 962) .
U.S. 892 5

4 On page 7 of the Service motion, mention of U.S ea. rel. Robinson v Day,
51 F.2d 1022 (C.A. 2, 1931) appears unintentional. It is the Zaffarano case
which Is actually the subject of the discussion.
The concurring opinion indicates that conduct outside the record may be
considered in determining whether a crime involving moral turpitude had
been committed.

S46

Interim Decision #1896
Bisvi//olz v. Hogan, 257 F. 2d 435 (9th Cir., 1958), cert. den. Biwaion v. Sureck, 358 U.S. 872, an immigration case involving convic-

tions for knowingly making false statements to induce the issuance of
passports, indicates that a law need not inherently involve moral turpitude. However, it is noted that the finding of deportability turned
upon the fact that the statute defined a crime likened to perjury which
it was conceded involved moral turpitude. Moreover, a later decision
in the same circuit, Wadman v. Immigration and Naturalization

329 F.2d 812 (9th Cir., 1964), reveals that the court when
confronted with conduct shown by the record to clearly involve moral
turpitude (receiving goods, knowing them to have been stolen) held
that the conviction involved moral turpitude because conviction could
Service,

not be had without proof of guilty knowledge. (Under the Service

theory, the court should have been able to find moral turpitude whether
the law required guilty knowledge or. not, since the record showed
that the conduct involved moral turpitude.)

The _Service position is in part due also to its misuse of a variant
rule. The variant rule, confined to broadly worded laws, permits con-

sideration of conduct not only to determine the particular portion
of law violated, but also to determine whether moral turpitude was

involved.
A brief review of the variant rule will be made. Some laws (as the
one in Mylius) condemn acts in terms which have gained particularity
(murder, theft, libel, etc.); other laws, because of the number and
varied nature of the acts which they desire to condemn, find it difficult
to state the acts with particularity and, therefore, condemn acts in
a general sense (immoral conduct, committing a crime, ceo.) or condemn acts which produce a certain result (making a person a juvenile
delinquent). Where a conviction is based on a generally worded law
which could be violated by the doing of acts some of which do and
some of which do not involve moral turpitude, it would appear from
Ifylius, which requires consideration of the law in its minimum aspect,
that moral turpitude is not involved even if the information reveals
that the specific act of the convicted person did involve moral turpitude. This approach was attempted but after some searching, a contrary conclusion was reached in cases involving these generally worded
laws.
Matter of C—, 5 I. & N. Dec. 65, involved a conviction for contributing to the delinquency of a minor. The information showed that the
alien's conduct was abhorrent. Application of Hybl= resulted in a

finding that moral turpitude was not involved because the law could
have been violated by acts not turpitudinous. However, upon reconsideration, the Board settled on the rule that in "broad divisible
847

Interim Decision #1896
statutes which involve acts which do and acts which do not involve
moral turpitude" the act of the individual as shown by the record
may be used to determine whether moral turpitude is involved.' Service attempt to use the variant rule was rejected by the Board in a case
which did not involve a broad statute even though the conduct was
described in the record (Matter of E—, 6 L & N. Dec. 98). The Board
did not obliterate this distinction in subsequent eases (see Matter of

Lethbridge, Int. Dec. No. 1639; Matter of 0—, 7 I. & N. Dec. 114).
Since we do not have before us a broadly worded law, we need not
further discuss this variant rule or the Service cited cases dealing
with it
In the instant case, the lifyliv-s rule must be applied. The law defines
the conduct necessary for conviction with particularity and (as shown

in our order of August 18, 1966) does not make the conduct relied
upon by the Service (knowledge that the person involved was convicted
of murder) an element of the crime. Since our conclusion must be based
only on that which had to be shown to establish guilt, we believe that

we correctly found moral turpitude was not involved in respondent's
convictions.
ORDER: It is ordered that the motion be and the same is hereby
denied.
Thomas J. Griffin, Member, Dissenting:

There is a basic precept in logic that one cannot assume to be true
that which he is seeking to establish. This is called petitio yrrineipii, or
"begging the question." There is a second principle of logic which
states that one argument cannot be answered by resorting to a
second argument having no relevance to the first. This is called
ignoratio &mad. The majority opinion is in violation of these precepts
and, therefore, is illogical and in error. I am, accordingly, filing my
dissent.
Section 1071, 18 U.S.C., is part of Chapter 49, which is captioned
"Fugitives From Justice." Section 1071 is captioned "Concealing
Person From Arrest." Section 1071 reads as follows:
Whoever harbors or conceals any person for whose arrest a warrant or process
has been issued under the provisions of any law of the United States, so as
to prevent his discovery and arrest, after notice of knowledge of the fact that
Using Mviius terminology, an explanation given, is that the general statute
is a divisible one, and one of its Moistens punishes only acts of a hwpitudinous
nature which are similar.
!Qur discussion of the variant rule, since we do not have such a situation before us,.is general and for the purpose of contrast.

848

Interim Decision #1890
a warrant or process has been issued for the apprehension of such person, shall
be fined not more than $1,000, or imprisoned not more than one year, or both :
except that if the warrant or process issued on a charge of felony, or after
conviction of such person of any offense, the punishment shall be a fine of not
more than $5,000, or imprisonment for not more than five years, or both.

The majority opinion is to the effect that the crime is described with
particularity and that it cannot he said of itself to describe an act
involving moral turpitude. With this I differ.
The majority cites with approval 37 Op. Atty. Gen. 293. At page
294 of the above cited volume the Attorney General describes moral
turpitude as :
. . . everything done contrary to justice. honesty, or good morals is done with
turpitude. It is a vague term, its meaning depending to some extent upon the

state of public morals. It is defined as anything done contrary to justice, honesty,
principle, or good morals; an act of baseness, vileness or depravity in the private
and social duties which a man owes to his fellow man, or to society in general
contrary to the accepted and customary rule of right and duty between man and
man .•. [Emphasis supplied.]

Now to hold that one who has been convicted of concealing or harboring with laiowledge or notice that a warrant or process had been issued
for the arrest of that person is not guilty of a crime involving moral
turpitude amounts to ignoring completely the factors of anything
"done contrary to justice, . . and social duties which man owes to
his fellow man or to society in general." Legally constituted authorities
were empowered to arrest the felon Viola. For personal reasons the
respondent prevented that arrest with knowledge that a process had
been issued for Viola's arrest_ Thus, the respondent effectively obstructed the arrest and she, therefore, ignored certain social duties
which she owed to her fellow man and to society in general. A conviction under 1071 necessarily involves obstruction of justice and
frustration of lawful authority. The act for which the respondent
stands convicted was certainly done contrary to justice. In the Matter
of E-- 91. & N. Dec. 421, this Board held that a conviction for impeding, obstructing and attempting to defeat the lawful functions of an
agency of the United States is a crime involving moral turpitude.
The collocation of the words "harbor and conceal" in the statute
conclusively shows that it is directed to those who abet others in
avoiding process and arrest after notice or lmowledge of the fact that
a warrant or process has been issued for the apprehension of the
fugitive. The word "harbor" in a criminal statute connotes surreptitious concealment. United States v. Mack, 112 F.2d 290, 291, and
is basically related to the offense of accessory after the fact, cf. Chapman v. United States, 3 Fed. Supp. 903 (1933) and United States v.
V enturini,1 Fed. Supp. 213.
849

Interim Decision #1896
As a verb, defined by Webster (The New International Dictionary,
2d ed., unabridged), it is defined as "to afford lodging to; to entertain
as a guest; to shelter; to receive; to give a refuge to; to contain; to
indulge or cherish (a thought or feeling) ;—now usually with reference
to evil, esp. unlawful, act or intent." [Emphasis supplied] This defiinition was cited with approval by the court in Herrera v. United States,
208 F.2d 215, 218.

In the case of Dennis v. State. 102 Northeast 2d, 650, 653, the Supreme Court of Indiana defined the verb "harbor" as meaning to shelter, to give refuge, to give lodging to, caring for and protecting any
person gulity of a felony. In that same decision the Court defined
"conceal" as meaning to hide; to secrete, keep out of sight or prevent
the discovery of one guilty of a felony.
From the above description of the crime and with careful consideration of the meaning of moral turpitude, it is obvious that the respondent was convicted of a crime involving moral turpitude. It is my
firm belief that public justice is hampered by assisting the felon in

evading the law.
Another facet of the majority opinion which is open to some question is found in a reading of footnote No. 3, at page 2 of the opinion.
The footnote is preceded by the statement in the text to the effect that
"We held that moral turpitude was not involved because the laws violated inherently required neither an evil intent nor a depraved act for
a conviction." The footnote then cites the case of United States v.
Oley, 21 Fed. Supp. 281, 282 (D.C.N.Y., 1938) and quotes from that
case as follows:
• • • while it might be regarded as inhuman and unnatural on the part of a
wife to surrender her husband to the authorities and contrary to the instincts of
human beings to do so, nevertheless wives can be convicted of illegally harboring their husbands.
This quotation is not entirely accurate inasmuch as it is taken out of
context with a complete sentence which reads as follows :
it would, undoubtedly, be diffluelt to obtain confessions charging wives with
harboring their husbands, and while it might be regarded as inhuman and
unnatural on the part of a wife to surrender her husband to the authorities
and contrary to the instincts of human beings to do so, nevertheless wives can
be convicted of illegally harboring their husbands.

This, of course, reads a bit differently from the way it is cited by the
majority opinion, and indeed a complete research of the law on this
particular point fails to show any case where a wife has been convicted
of illegally harboring her husband. Furthermore, to use this particular
aspect of the question as a basis for holding that moral turpitude is
not involved is certainly an example of ignoratto elonolii. It has no

850

Interim Decision #1896
pertinence to the question of moral turpitude, nor does the statement
have any substantial bearing at all in the case involved. In an attempt
at enlightenment on this particular factor, the following cases are
cited as proof positive that wives simply are not prosecuted or convicted for illegally harboring their husbands: State v. Kelly, 74 Iowa
589, 38 N.W. 503; People v. Dann, 53 Hun. 381, 6 N.Y.S. 805, 7 N.Y.
Crim. 176: 5 Blackstone Comm. p. 30; 1 Hale P.C., p. 691 ; 2 Hawkins

P.C., c. 29, sec. 34. State v. Fitzgerald, 49 Iowa 260; 1 Whart Crim.
Law, sec. 71, et seq.;1 Bish Crim. Law, sec. 358, et seq.
I now refer to an aspect of this case which the majority opinion
has newly christened a "variant rule" (an anomalous nomenclature
which is probably contradictory in terms). The majority opinion relies
upon its interpretation of the alleged Mylius rule, which. was stated in
the case of United States ex rel. Mylius v. UM, 203 F.2d 152 (S.D.
N.Y. 1913), affirmed at 210 Fed. 860 (Circuit Court of Appeals 2d,
1914), and states arbitrarily that the statute here involved is not sufficiently. broad to permit resort to the conviction of record. A reading
of the court's decision in the Mylius case simply does not jibe with the
majority interpretation. That case involved an alien who had been
convicted of criminal libel prior to his application for entry into the

United States and the Immigration authorities were seeking to exclude
him from admission on the ground that he had been convicted of a
crime involving moral turpitude. In speaking of the right of the
Immigration authorities to ascertain the turpitude of the act committed, the court stated that the authorities'
function is not, as it seems to me, to go behind Judgments of convictions and
determine with respect to the acts disclosed by the testimony the questions of
purpose, motive, and knowledge which are often determinative of the moral
character of acts. Besides, the testimony is seldom available and to consider it
in one case and not in another is to depart from uniformity of treatment [Emphasis supplied.]

The court in United States ex rel. Zaffarano v. Corsi, 63 F.2d 757, 758
states :
We have heretofore held that, in determining whether the crime of which an
alien stands convicted is one "involving moral turpitude," neither the immigration officials nor the courts sitting in review of their action may go beyond the
record of conviction. [Citing cases] They must look only to the inherent nature
of the crime or to the facts charged in the indictment upon which the alien was
convicted, to find the moral turpitude requisite for deportation for this cause.
[Emphasis supplied.]

The court thereafter stated on a petition for rehearing in a per curiam
opinion in which it construed prior language in the case of United
States ex rel. Robinson. v. Day,K F.2d.1922,,that the .meaning of the
wording in the Robinson. case was to the effect that

s&i

Interim Decision 4t1896
* * * neither the immigration officials nor the court reviewing their decision may
go outside the record of conviction to determine whether in the particular instance
the alien's conduct was immoraL And by the record of conviction we mean the
charge (indictment), plea, verdict, and sentence. (Emphasis supplied.]
In a recent case arising in the Seventh Circuit and decided on
December 13, 1966, 1 the court there considered a petition to review
and set aside an order of deportation of the petitioner, Rassano. The
petitioner had been convicted of two separate felonies : one in 1934;
one in 1952. It was Rassano's argument that he had been denied due
process in violation of the Fifth Amendment, because at the deportation hearing he was denied the right to show that his 1934 conviction
was illegally obtained. The court stated :
The orderly administration of justice requires that the INS and the reviewing
court go no further than the record of conviction (the indictment, plea, verdict

and sentence) to determine whether an alien is deportable under 8 U.S.C. § 1251 (4)
(1964). The claim has no legal basis. United States em rel. Zaffarano v. Corsi, 63
F.2d 757, 759 (25 Cir. 1935) ; cf. Tseuno Chu v. Cornell, 247 F2d 929 (9th Cir.),
cert. denied, 355 U.S. 892 (1957).

Thus, it would seem that contrary to the majority opinion, the Service
position is not in error but is eminently correct. Thus, in the instant
case, the Service and we, the Board, have a right to look to the record
of conviction which includes the indictment herein and contains four
counts which describe acts connnitted by the respondent certainly
involving moral turpitude. To hold otherwise would be a distortion of
the rule in Zaffarano. This is the guide for ascertaining the function
of the administrative ajudicators when the law which is violated does
not describe an act which inherently involves moral turpitude. Any
other conclusion drawn from Itylius or Zaffarano is in error.
There is one final point in this case having to do with the knowledge
of the respondent required under section 1071. The record shows that
the respondent was convicted on all four counts of the indictment "as
charged". She was thereafter sentenced to imprisonment for a period
of two years, the execution of which sentence was suspended. The respondent was then placed on probation for a period of two years.
Referring to section 1071 it can be seen that where the person convicted had notice or knowledge of the fact that a warrant or process
had been issued for the person concealed from arrest, the punishment
is a fine of not more than $1;000, or imprisonment for not more than one
year, or both, except that if the warrant or process issued on a charge
of felony, or after conviction of such person of any offense, the punishment shall be a fine of not more than $5,000, or imprisonment fOr
Lawrence Racsano v. immigration Naturalization Service.

852

Interim Decision #1896
not more than five years, or both. Taking the sentence imposed on respondent in its most favorable light toward her, it must be concluded
that the two year sentence imposed after conviction for violation of
section 1071, 371 and 4, Title 18, U.S.C., was meant to be concurrent
sentences and consequently the court must have found that the respondent had knowledge that the warrant or process issued on the charge
of felony or after conviction of such person of any offense.** All of
the above coupled with what we have discussed as to the meaning of
harboring and concealing together with the other elements of the
crime under Section 1071 "as to prevent his discovery or arrest," truly
must be dispositive of the moral turpitude aspect of the crime.
In summation, it is my position that the statute with its requisite
of knowledge that process or warrant. has been issued on a charge of
felony or after conviction of the person harbored for any off, ense
and that the person harboring does so to prevent the fugitive's discovery and arrest, does of itself describe a crime involving moral
turpitude. Furthermore, assuming arguendo that the statute fails to
describe such a crime, then it is my position that under both the Mynut
and Zaffarano cases, supra, the Immigration Service can resort to the
indictment which in this particular case does, indeed, describe a crime
involving moral turpitude.
Marianne B. McConnaughey, Member, Dissenting:

I concur in Mr. Griffin's dissenting opinion.
BEFORE THE ATTORNEY GENERAL ON REVIEW

(August 30, 1968)
The Board of Immigration Appeals, at the request of the Commissioner of Immigration and Naturalization, has referred this matter to me for review pursuant to 8 CFR 8.1(h) (1) (iii). The Board,
by order of December 21, 1966, denied by a vote of BA a motion of the
** Section 1071 indeed requires knowledge and guilty knowledge. It requires
a physical act of the secreting the body of the fugitive. (See United States v.
Shapero,113 F.2d 891, 893 (C.A2d 1940) ; United States v. Thornton,178 F. Stipp.
42, 43 (D.C. N.Y. 1959). Cf. Firpo v United States, 261 Fed. 850, 858 (CA. 2d
1919), wherein the court described the offense "to conceal" means to hide,
secrete, or keep out of sight. To "harbor" means "to lodge, then care for after
secreting the defender." The dissent in the Firpn ease which disagreed on other
grounds, lent weight to the majority opinion's meaning when it referred to the
offense as being "some physical act tending to the secretion of the body of the
defender." Cf. also Susnjan v. United States, 27 F.2d 223, 224 (C.A. 6th, 1828) ;
United States v. (rant, - 55 red. 414, 415 (ISM ; Jones v VanZandt, 48 U.S.
221 (1847).)

858

-Interim Decision *1896
Immigration and Naturalization Service for reconsideration of the
Board's order of August 18,1986, terminating the proceedings.
These proceedings were instituted pursuant to § 241(a) (4) of the
Immigration and Nationality Act, 8 U.S.C. 1251(a) (4), which provides that any alien shall be deported who is convicted of a crime involving moral turpitude within five years after entry and is then sentenced to imprisonment for a year or more. The original opinion of
the Board held that moral turpitude was not involved because the laws
that respondent violated did not inherently require force, an evil
intent or a depraved act for a conviction.
One of the crimes of which respondent was convicted was harboring
and concealing a person from arrest in violation of 18 U.S.C. 1071.
In its original opinion the Board held that a violation of this statute
would not be considered by society "as an act of

IlltSVileS5

or vileness

or depravity in private or social duties which man owes his fellow
man or society in general." On reconsideration two members of the
Board were of the view that this was a crime that involved moral turpitude.
It is a crime under 18 U.S.C. 1071 for anyone to harbor or conceal
any person for whose arrest a warrant or process has been issued under
the provisions of any law of the United States, so as to prevent his
discovery and arrest, after notice or knowledge of the fact that a warrant or process has been issued for the apprehension of such person.
The applicable definition of moral turpitude, as enunciated in numerous administrative and judicial decisions, includes "anything done
contrary to justice" or "an act of baseness * * * in the private and
social duties which a man owes to his fellow man, or to society in

generl." 37 Op. A.G. 293,294.

In the light of this definition, I find, as did the dissenting members
that the act of which the respondent was convicted—
that is, the active and knowing interference with the enforcement of
the laws of the United States in contravention of 18 U.S.C. 1071—
involves moral turpitude within the meaning of § 211(a) (4) of the
Immigration and Nationality Act.
Accordingly, the decision of the Board which ordered these proceedings terminated is reversed.
Because of my decision on this issue it is unnecessary to consider
any of the other grounds suggested for reversal.
of the Board,

